Mr. Chief Justice Waite
delivered the opinion of the court.
We think the evidence shows that Divoll was induced to make his purchase from Cooke on the representation of Jouan that Cooke was the owner of one-half the claim. For this reason Jouan is now estopped from denying Cooke’s title. As Jouan and Cooke have settled all their disputes, and Jouan has been released by Cooke from all further liability to him under the original assignment, Cooke’s representatives are not necessary parties to this suit. This objection does not seem to have been made below.
Mr. J. D. McPherson for appellant.
Mr. J. G. Kimball for appellee. -
By the terms of the assignment to Cooke he was bound to pay all costs and expenses incurred in prosecuting the claim. It was right, therefore, to deduct from Divoll’s share of the money recovered a corresponding share of the expenses.
The decree is Affirmed.